Case 3:17-cv-00101-RDM Document 511-85 Filed 07/16/20 Page 1 of 10




              EXHIBIT 85
      Case 3:17-cv-00101-RDM Document 511-85 Filed 07/16/20 Page 2 of 10
                                                                    Exhibit 85

                                                                          Page 1
 1

 2

 3

 4

 5   Consumer Financial Protection Bureau v. Navient
 6                     Corporation, et al.
 7

 8       Transcription of Audio File Produced At
 9                          NAV-06399164
10

11                    Call Runtime:             9:17
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                         TSG Reporting - Worldwide   877-702-9580
       Case 3:17-cv-00101-RDM Document 511-85 Filed 07/16/20 Page 3 of 10


                                                                                     Page 2
 1                     AUTOMATED VOICE:               Caller.
 2                     REPRESENTATIVE:               Thank you for calling.
 3   This is Tonya.     Who do I have the pleasure of speaking
 4   with today?
 5                     CUSTOMER:                                .
 6                     REPRESENTATIVE:               That's crazy.
 7                                    , thank you.             If you could verify
 8   account or social security number for me, please.
 9                     CUSTOMER:         It's                       .
10                     REPRESENTATIVE:               Thank you.         What's your
11   date of birth?
12                     CUSTOMER:                           .
13                     REPRESENTATIVE:               Thank you.         My goal is
14   to provide you with outstanding customer service.                        I
15   would like to invite you to take a brief four-question
16   survey after the call to rate your experience today.
17                     How may I help you?
18                     CUSTOMER:         Okay.        I'd like to put my
19   loans in forbearance for a year.
20                     REPRESENTATIVE:               For a whole year?         Did
21   you want to see if you were eligible for anything else
22   other than the forbearance before you did that, or you
23   just wanted the forbearance put on there?
24                     CUSTOMER:         I could -- I don't -- I don't
25   know if I'd be eligible for anything else.


                         TSG Reporting - Worldwide   877-702-9580
       Case 3:17-cv-00101-RDM Document 511-85 Filed 07/16/20 Page 4 of 10


                                                                                   Page 3
 1                     REPRESENTATIVE:               Well, let's see.        Are
 2   you working full-time?
 3                     CUSTOMER:         Yes.
 4                     REPRESENTATIVE:               Okay.      Are you -- how --
 5   how many is in your family?
 6                     CUSTOMER:         I'm single right now.            I'll be
 7   getting married in a year.
 8                     REPRESENTATIVE:               Oh, okay.
 9   Congratulations on that.
10                     Also, to -- what do you bring home a month
11   before taxes is taken out?
12                     CUSTOMER:         I'm going to say 2400.
13                     REPRESENTATIVE:               Okay.      So you are -- you
14   are over the poverty guideline.                  You do not meet the
15   eligible for unemployment.
16                     And you're not in school or anything like
17   that, right?
18                     CUSTOMER:         No.
19                     REPRESENTATIVE:               Okay.      All right.    So
20   definitely we could just go ahead and do the forbearance
21   for you then.
22                     And you said you wanted to do a whole
23   entire year?
24                     CUSTOMER:         Yes, please.
25                     REPRESENTATIVE:               Okay.      One moment.


                         TSG Reporting - Worldwide   877-702-9580
       Case 3:17-cv-00101-RDM Document 511-85 Filed 07/16/20 Page 5 of 10


                                                                                     Page 4
 1                     All right.           Now, I am showing that your
 2   loans are currently 33 days past due.                          So what I want to
 3   do for right now is to bring the loans current and then
 4   go ahead and put you on forbearance for the year.
 5                     CUSTOMER:          Okay.
 6                     REPRESENTATIVE:               All right.          Just give me
 7   a couple of minutes to go ahead and set that up, and
 8   I'll be right with you.
 9                     CUSTOMER:          All right.
10                     REPRESENTATIVE:               I'm still working on
11   your loans for you.         I'll be right with you.
12                     CUSTOMER:          Okay.
13                     REPRESENTATIVE:               How is your day going so
14   far?
15                     CUSTOMER:          It's going okay.
16                     REPRESENTATIVE:               That's good to hear.
17                     CUSTOMER:          I still have to go to work,
18   so...
19                     REPRESENTATIVE:               Oh, okay.          I'm almost
20   done.
21                     CUSTOMER:          Okay.        Not a problem.
22                     REPRESENTATIVE:               All right.          So your
23   loans are all now brought current.                     Now I'm going to
24   read to you a disclosure for the forbearance.
25                     CUSTOMER:          Okay.


                         TSG Reporting - Worldwide   877-702-9580
       Case 3:17-cv-00101-RDM Document 511-85 Filed 07/16/20 Page 6 of 10


                                                                                  Page 5
 1                     REPRESENTATIVE:               Oh, some of these are
 2   past due.    One moment.
 3                     All right.          I'm going to place you on just
 4   a brief hold for a few minutes, and I'll be right with
 5   you.   Thank you.
 6                     CUSTOMER:         Okay.
 7                     (On hold from 4:02-6:34.)
 8                     REPRESENTATIVE:               All right.      I really
 9   appreciate your patience there.                  I did -- I had to
10   correct your dates on these bringing your loans current.
11                     CUSTOMER:         Not a problem.
12                     REPRESENTATIVE:               Okay.      So for the
13   forbearance, it says, you're requesting a forbearance
14   because you're willing but temporarily unable to make
15   your payment due to a hardship.                  Your next payment due
16   date is going to be on July 14th of 2015.                      Forbearance
17   will bring your loans current.                  Forbearance will not
18   resolve all of your delinquencies.                    You intend to repay
19   your loan upon the expiration of the forbearance
20   according to the terms of your promissory note.                      You may
21   be eligible for a repayment option, which includes
22   standard, graduated, extended, or income-driven
23   repayment plans.      Interest will accrue during the
24   forbearance period.         Unpaid interest will be
25   capitalized, added to the principal balance, which will


                         TSG Reporting - Worldwide   877-702-9580
       Case 3:17-cv-00101-RDM Document 511-85 Filed 07/16/20 Page 7 of 10


                                                                                     Page 6
 1   increase the total cost of your loan.                          This forbearance
 2   does not remove any late fees or previously reported
 3   delinquency information from your credit report.
 4   Forbearance will also be applied to all other eligible
 5   federal loans that we service.
 6                     Do you agree to the terms and conditions
 7   of the forbearance?
 8                     CUSTOMER:          Yes, I do.
 9                     REPRESENTATIVE:               Okay.          Did you have any
10   questions about what I just read?
11                     CUSTOMER:          No.
12                     REPRESENTATIVE:               Okay.          One moment.    I'm
13   almost done.     I'm just putting your other --
14                     CUSTOMER:          Make it as easy as possible
15   for you.
16                     REPRESENTATIVE:               All right.          So you're
17   all set.    You're all on the forbearance, all of the
18   loans.   You're not due until next year.
19                     One moment.
20                     CUSTOMER:          Okay.
21                     REPRESENTATIVE:               And what is this?            Let
22   me just give you the date.              So you have two different
23   billings.    So some of them are saying July 14th of 2015.
24   Some of them are saying August 4th of 2015.
25                     So you also have one College Advantage


                         TSG Reporting - Worldwide   877-702-9580
       Case 3:17-cv-00101-RDM Document 511-85 Filed 07/16/20 Page 8 of 10


                                                                                  Page 7
 1   Loan.   That's -- I don't think I can put that loan into
 2   a forbearance.      One moment.
 3                     CUSTOMER:          Okay.
 4                     REPRESENTATIVE:               Yeah, for this
 5   particular loan, you have to pay a fee to do that.                          It's
 6   for $50.    And then that'll forebear your loan for up
 7   to -- what is it -- three months at a time for that --
 8   for that particular loan.              That's the -- kind of like a
 9   private loan.
10                     CUSTOMER:          That's the private loan that I
11   have?
12                     REPRESENTATIVE:               Uh-huh, the College
13   Advantage.
14                     CUSTOMER:          Yeah.        That -- I -- I'll
15   keep -- I'll just keep paying that one.
16                     REPRESENTATIVE:               Okay.          So just
17   understand that it is showing 33 days past due as well,
18   okay?
19                     CUSTOMER:          Yeah.        I -- I just made a
20   payment today.
21                     REPRESENTATIVE:               Oh, okay.          So you're all
22   set up with that one.           Then you're fine.
23                     Did you have any other questions or
24   concerns?
25                     CUSTOMER:          No, not at this time.


                         TSG Reporting - Worldwide   877-702-9580
       Case 3:17-cv-00101-RDM Document 511-85 Filed 07/16/20 Page 9 of 10


                                                                                  Page 8
 1                      REPRESENTATIVE:               Okay.         And thank you so
 2   much for calling.        You enjoy the rest of your day.
 3                      CUSTOMER:          Thank...
 4                      (End of recording.)
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                         TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 511-85 Filed 07/16/20 Page 10 of 10


                                                                            Page 9
 1                     CERTIFICATE
 2

 3                     I, Kailee Pereida, Court Reporter and
 4   Transcriptionist, do hereby certify that I was
 5   authorized to and did listen to and did stenographically
 6   transcribe the foregoing recorded proceedings and that
 7   the transcript is a true record to the best of my
 8   professional ability.
 9

10

11                         Dated this 22nd day of May, 2019.
12

13

14                         ________________________________
15                         Kailee Pereida
16

17

18

19

20

21

22

23

24

25



                        TSG Reporting - Worldwide   877-702-9580
